Citation Nr: 0827642	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-39 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to June 21, 1996 for 
the grant of a 100 percent rating for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 until 
December 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that during the July 2005 RO hearing the 
veteran's representative raised a clam of clear and 
unmistakable error (CUE) in the November 1986 rating decision 
which denied an evaluation in excess of 10 percent for PTSD.  
The Statement of the Case (SOC) acknowledged that the veteran 
raised a clam of CUE and a handwritten note on the SOC 
indicated that the CUE claim had still not been adjudicated.  
Adjudication of the CUE claim could have a direct effect upon 
the claim for entitlement to an earlier effective date for 
the 100 percent evaluation for PTSD.  The law provides that 
when a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and VA is required to 
decide those issues together. Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  As such, the veteran's claim for an earlier 
effective date for the 100 percent evaluation for PTSD is 
held in abeyance pending further development and adjudication 
of the veteran's claim of CUE.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should adjudicate the claim 
for CUE.  The RO/AMC should notify the 
veteran and his representative of the 
decision and of the veteran's appellate 
rights.  If the CUE claim is denied and 
the veteran files a timely notice of 
disagreement, the RO should issue an 
appropriate SOC and notify the veteran and 
his representative that that matter will 
be before the Board only if a timely 
substantive appeal is submitted.

2.  Upon completion of the requested 
development, the RO/AMC should again 
review the claims for entitlement to an 
effective date prior to June 21, 1996, for 
the 100 percent evaluation for PTSD, 
considering the determination in the CUE 
claim.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran need take no action until he is notified. The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




